       Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 1 of 14 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WARREN B. MCFERREN,

      Plaintiff,

 v.
                                                          Case No. 1:18-cv-07562
 FAIR COLLECTIONS &
 OUTSOURCING, INC. and TRANS
 UNION LLC,

      Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff, WARREN B. MCFERREN, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendants FAIR COLLECTIONS & OUTSOURCING, INC.

and TRANS UNION LLC, as follows:,

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendants’ willful and/or negligent violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a)

under 15 U.S.C. § 1681p with respect to Plaintiff’s FCRA claims.

        3.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d) with respect to Plaintiff’s FDCPA claims.

        4.         Venue is proper as a substantial part of the events or omissions giving rise to the

claim(s) occurred in this judicial district. 28 U.S.C. § 1391(b)(2).
                                                    1
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 2 of 14 PageID #:2




                                              PARTIES

        5.       WARREN B. MCFERREN (“Plaintiff”) is a natural person, who at all times

relevant resided in this judicial district.

        6.       Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).

        7.       Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).

        8.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) as he is a natural

person obligated or allegedly obligated to pay a debt.

        9.       FAIR COLLECTIONS & OUTSOURCING, INC. (“FCO”) is a foreign

corporation with a principal place of business in Beltsville, Maryland.

        10.      FCO is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

        11.      FCO is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it uses

instrumentalities of interstate commerce and the mail in its business.

        12.      The principal purpose of FCO’s business is the collection of debt owed or due or

asserted to be owed or due another.

        13.      On information and belief, FCO transmits hundreds of debt collection letters from

its principal place of business.

        14.      Alternatively, FCO transmits hundreds of debt collection letters to residents of this

judicial district.

        15.      TRANS UNION LLC (“Trans Union”) is a limited liability company with its

principal place of business in Chicago, Illinois.

        16.      Trans Union is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

        17.      Trans Union is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).

                                                    2
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 3 of 14 PageID #:3




                                  FACTUAL ALLEGATIONS

       18.     On April 13, 2014, Earthleen Matthews-McFerren, Sydney McFerren and Warren

M. McFerren (the “Lessees”) contracted with Home Properties, L.P. to rent an apartment.

       19.     Specifically, the Lessees entered into a Residential Lease Agreement (the “Lease”)

to rent 414 West 34th Street, Apartment 317, Steger, Illinois 60475 (the “Property”).

       20.     The Lessees fell into default under the Lease; before vacating the Property with a

$4,856.72 balance (the “Debt”).

       21.     The $4,856.72 balance owed to Home Properties, L.P. is a “debt” as defined by 15

U.S.C. § 1692a(5).

       22.     Before long, Home Properties, L.P. placed the Debt with FCO for collection.

       23.     On January 27, 2015, FCO reported the Debt to Trans Union.

       24.     On December 6, 2016, Plaintiff initiated a Direct Dispute™ with Trans Union

through Credit Karma®.

       25.     Plaintiff clearly disputed “Ownership: This is not my account. It belongs to a

relative or a person with a similar name or address.”

       26.     Trans Union received Plaintiff’s request on December 6, 2016.

       27.     Trans Union completed their investigation on December 16, 2016.

       28.     The result of Trans Union’s investigation was “Verified. No Change – Trans Union

verified [Plaintiff’s] Trans Union credit report information. No changes have been made.”

       29.     Twenty months passed as FCO continued to report the Debt to Trans Union.

       30.     As recent as, on July 15, 2018, FCO reported an “[o]pen” status as well as a

“$4,857.00” balance to Trans Union.

       31.     On August 28, 2018, Plaintiff called FCO.

                                                3
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 4 of 14 PageID #:4




       32.     Plaintiff informed FCO that the Debt was not his, but his son’s.

       33.     FCO requested that Plaintiff dispute in writing.

       34.     On September 13, 2018, Plaintiff sent FCO a dispute letter by electronic mail.

       35.     Plaintiff informed FCO that he did not enter into a lease with Home Properties, L.P.

       36.     On September 13, 2018, FCO sent Plaintiff “Verification of the Debt” (the

“Verification”).

       37.     The Verification stated:




       Per your request, please find enclosed verification of the above referenced debt.

       Our professional debt collectors are here to help you resolve this amount due.
       Contact (877) 324-7959.

       This communication is an attempt to collect a debt by a debt collector. Any
       information obtained will be used for that purpose.

       Sincerely,

       Collections Department.

       38.     The Verification is a “communication” as defined by 15 U.S.C. § 1692(a)(2) as it

conveys information regarding the Debt directly to Plaintiff.

       39.     By transmitting the Verification to Plaintiff, FCO attempted to collect debt incurred

for “personal, family, or household purpose” as defined by 15 U.S.C. § 1692a(5).

       40.     The Verification included a copy of the Lease clearly identifying Warren M.

McFerren as Lessee.

       41.     On September 27, 2018, Plaintiff mailed a dispute letter to Trans Union by First-

Class Mail®.

                                                 4
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 5 of 14 PageID #:5




        42.      Plaintiff’s dispute letter to Trans Union articulated that the Debt belonged to

Plaintiff’s son, Warren M. McFerren, and was not his.

        43.      Plaintiff requested that Trans Union investigate FCO’s inaccurate reporting.

        44.      On information and belief, Trans Union received Plaintiff’s dispute letter.

        45.      On information and belief, Trans Union notified FCO of Plaintiff’s dispute within

five days of receiving the same.

        46.      On October 12, 2018, Trans Union mailed Plaintiff its investigation results.

        47.      In response to Plaintiff’s dispute, FCO’s trade line was deleted from Plaintiff’s

credit report.

                                            DAMAGES

        48.      FCO’s inaccurate furnishing as well as Trans Union’s inaccurate reporting of this

debt portrayed a damaging and dishonest depiction of Plaintiff.

        49.      This experience imposed distrust, distress, and frustration on Plaintiff, leaving

Plaintiff helpless to regain control of his credit standing/creditworthiness.

        50.      Specifically, this experience resulted in anxiety, decreased credit opportunities,

decreased credit standing/creditworthiness, emotional distress, as well as expenditure of time.

        51.      Indeed, Plaintiff suffered monetary loss in form of postage in order to send

dispute(s) to Trans Union.

                                      CLAIMS FOR RELIEF

                                             Count I:
                           FCO’s violation(s) of 15 U.S.C. § 1681 et seq.

        52.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.


                                                  5
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 6 of 14 PageID #:6




       53.       The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

       A.        FCO’s failure to conduct an investigation

       54.       15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)    Conduct an investigation with respect to the disputed
                               information;

                        (B)    Review all relevant information provided by the consumer
                               reporting agency pursuant to section 1681i(a)(2);
                        (C)    Report the results of the investigation to the consumer
                               reporting agency;

                        (D)    If the investigation finds that the information is incomplete
                               or inaccurate, report those results to all other consumer
                               reporting agencies to which the person furnished the
                               information and that compile and maintain files on
                               consumers on a nationwide basis; and

                        (E)    If an item of information disputed by a consumer is found to
                               be inaccurate or incomplete or cannot be verified after any
                               reinvestigation for purposes of reporting to a consumer
                               reporting agency only, as appropriate, based on the results of
                               the reinvestigation promptly –

                               (i)     Modify that item of information;

                               (ii)    Delete that item of information; or

                               (iii)   Permanently block the reporting of that item of
                                       information.

       55.       Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), FCO received

Plaintiff’s dispute(s) from Trans Union.




                                                 6
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 7 of 14 PageID #:7




       56.     FCO violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an investigation

with respect to the disputed information.

       57.     FCO violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by Trans Union.

       58.     Had FCO conducted a reasonable investigation, FCO would have discovered that

this debt belonged to Plaintiff’s son, Warren M. McFerren, and promptly modified those items of

information, deleted those items of information or permanently blocked the reporting of that item

of information.

       59.     FCO violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of the

investigation to Trans Union.

       60.     FCO violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly modify that item

of information; delete that item of information; or permanently block the reporting of that item of

information.

       61.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)    any actual damages sustained by the consumer as a result of the
                      failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.




                                                7
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 8 of 14 PageID #:8




       62.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       63.     FCO’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find FCO in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-2(b)(1)(B), 1681s-

               2(b)(1)(C), and 1681s-2(b)(1)(E).

       B.      award any actual damages to Plaintiff as a result of FCO’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.




                                                  8
      Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 9 of 14 PageID #:9




                                           Count II
                     Trans Union’s violation(s) of 15 U.S.C. § 1681 et seq.

       64.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       A.      Trans Union’s failure to follow reasonable procedures

       65.     Section 1681e(b) requires credit reporting agencies such as Trans Union to maintain

“reasonable” procedures to ensure “maximum possible accuracy” of consumer credit reports.

       66.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information concerning Plaintiffs.

       67.     Upon information and belief, on multiple and numerous occasions, Trans Union

prepared patently inaccurate consumer reports concerning Plaintiff.

       68.     Upon information and belief, Trans Union furnished such patently inaccurate

consumer reports to one or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.

       B.      Trans Union’s failure to conduct a reasonable investigation

       69.     Section 1681(a)(1)(A) requires a credit reporting agency to, upon notice of a dispute

from an individual regarding the information in his credit report, conduct a “reasonable

reinvestigation” to determine whether the disputed information is inaccurate, and either record the

current status of the disputed information, or delete it from the consumer’s file.

       70.     Trans Union violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

reinvestigation to determine whether the disputed information is inaccurate and record the current

status of the disputed information, or delete the item from the file before the end of the 30-day

period beginning on the date on which Trans Union received Plaintiffs’ dispute(s).




                                                 9
    Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 10 of 14 PageID #:10




       71.     Trans Union violated 15 U.S.C. § 1681i(a)(2) by failing to provide adequate

notification of the dispute to FCO before the expiration of the 5-business-day period beginning on

the date on which Trans Union received Plaintiffs’ dispute(s).

       72.     Trans Union violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all

relevant information submitted by Plaintiff before the end of the 30-day period beginning on the

date on which Trans Union received Plaintiff’s dispute(s).

       73.     Trans Union violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete

that item of information from the file of Plaintiff, or modify that item of information, as

appropriate, based on the results of the reinvestigation.

       74.     Trans Union violated 15 U.S.C. § 1681c(f) by failing to indicate Plaintiff’s

dispute(s) in each consumer report that includes the disputed information.

       75.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

       (3)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       76.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -


                                                 10
    Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 11 of 14 PageID #:11




       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       77.     Trans Union’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find Trans Union in violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A),

               1681i(a)(2), 1681i(a)(4), 1681i(a)(5)(A)(i), and 1681c(f).

       B.      award any actual damages to Plaintiff as a result of Trans Union’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.

                                           Count III:
                          FCO’s violation(s) of 15 U.S.C. § 1692 et seq.

       78.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.




                                                  11
     Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 12 of 14 PageID #:12




                                Violation(s) of 15 U.S.C. § 1692e

        79.     Section 1692e provides:

        A debt collector may not use any false, deceptive, or misleading representations or
        means in connection with the collection of any debt. Without limiting the general
        application of the foregoing, the following conduct is a violation of this section:

        (2)     The false representation of –

                (A)    the character, amount, or legal status of any debt.


                                                ***

        (8)     Communicating or threatening to communicate to any person credit
                information which is known or which should be known to be false,
                including the failure to communicate that a disputed debt is disputed.

                                                ***

        (10)    The use of any false representation or deceptive means to collect or attempt
                to collect any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e, e(2), e(8) and e(10).
        80.     Indeed, merely dunning a person who is not legally obligated to pay the debt makes

the debt collector liable under the FDCPA as a matter of law because it is, ipso facto, a false

representation about the status of character of the debt. See Beattie v. D.M. Collections, Inc., 754

F. Supp. 383, 392 (D. Del. 1991).

        81.     FCO violated 15 U.S.C. § 1692e, e(2), and e(10) by targeting the wrong Warren

McFerren in an attempt to collect this Debt.

        82.     FCO violated 15 U.S.C. § 1692e(8) by falsely communicating credit information;

specifically, an “[o]pen” status as well as “$4,857.00” balance to Trans Union that did not belong

to Plaintiff.




                                                 12
    Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 13 of 14 PageID #:13




       83.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e, e(2), e(8), and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)    in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000.00; or

       (1)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff request the following relief:

       A.      find that FCO violated 15 U.S.C. §§ 1692e, e(2), e(8), and e(10);

       B.      enjoin FCO from further violations of 15 U.S.C. §§ 1692e, e(2), e(8), and e(10);

       C.      award any actual damage sustained by Plaintiff as a result of FCO’s violation

               pursuant to 15 U.S.C. § 1692k(a)(1);

       D.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       E.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       F.      award such other relief as this Court deems just and proper.




                                                13
     Case: 1:18-cv-07562 Document #: 1 Filed: 11/14/18 Page 14 of 14 PageID #:14




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

November 14, 2018                                             Respectfully submitted,

                                                              /s/ Joseph Scott Davidson

                                                              Joseph Scott Davidson
                                                              Mohammed Omar Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com

                                                              Counsel for Warren B. McFerren




                                                 14
